Citation Nr: 1414895	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-17 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington 


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses incurred at non-VA medical facilities on March 12, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veteran Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  The Veteran testified before the undersigned in September 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care at non-VA facilities on March 12, 2011.  

2.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728 (West 2002 & Supp. 2012).

3.  The Veteran had Medicare Part A and B insurance effective February 1, 2000.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred on March 12, 2011, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.1000-17.1002 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement or payment of the costs associated with private medical services he received on March 12, 2011.  

On March 12, 2011, the Veteran sought medical treatment after getting a piece of steak stuck in his esophagus.  He testified that he telephoned the VA hotline and was told to go to the nearest hospital.  See Board Hearing Transcript (Tr.) at 3, 6.  He then drove himself to Mason General Hospital.  Id. at 4.  Private treatment records indicate that the Veteran was later transferred to Providence St. Peter Hospital where an endoscopy and biopsies were performed.  The endoscopy report reflects that the esophageal meat impaction passed spontaneously.  The impression was esophageal stricture with moderate esophagitis, probable Barrett's esophagus, a hiatal hernia, moderate gastropathy, and shallow duodenal erosions in the bulb, otherwise normal duodenum.  According to the Veteran, he later had a procedure performed at VA to enlarge his esophagus.  See Board Hearing Tr. at 6.

In determining whether the Veteran is entitled to reimbursement for the private medical care he received on March 12, 2011, the Board must make an initial, factual determination as to whether such care was previously authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Similes v. Brown, 5 Vet. App. 555 (1994).  The Board concludes that it was not.  

In this regard, the Board points out that the advice of a doctor or a nurse to go to a non-VA facility is not the type of authorization contemplated by VA regulation (see 38 C.F.R. § 17.54).  Rather, specific formalities must be complied with.  See Smith v. Derwinski, 2 Vet. App. 378, 378-379 (1992).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, the evidence does not show that the Veteran received prior authorization or made an application to VA within 72 hours after the hour of admission on March 12, 2011.  Based on the foregoing, the Board finds that the private medical services received on March 12, 2011 were not authorized.  Accordingly, the Board must now consider whether the Veteran is otherwise entitled to payment or reimbursement for those services.

Congress has authorized the reimbursement for payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. § 17.120.  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1725 and implementing regulations, VA will pay or reimburse the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility where the veteran is an active VA healthcare participant (meaning enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months); and is personally liable for such emergency treatment (essentially meaning financially liable and not eligible for reimbursement under 38 U.S.C.A. § 1728).  38 U.S.C.A. § 1725(a), (b); 38 C.F.R. § 17.1002.

To be considered "personally liable" and eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the Veteran cannot have coverage under a health-plan contract for payment or reimbursement for the emergency treatment.  See 38 U.S.C.A. § 1725(b)(3); 38 C.F.R. § 17.1002(f).  

Of particular relevance to the instant case, the term "health-plan contract" specifically includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. §§ 1395c, 1395j), which refers to the Medicare program (Part A and B) administered by the Social Security Administration.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a).

Here, the Veteran has testified, and the record has confirmed, that he had Medicare Part A and B coverage effective February 1, 2000.  See Board Hearing Tr. at 11.  That is a crucial admission as 38 C.F.R. § 17.1002(f) specifically requires that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  It follows that the Veteran is not entitled to reimbursement for such treatment in this instance.

In making this determination, the Board remains sympathetic towards the Veteran's financial situation and the fact that Medicare did not pay all of his expenses.  Nevertheless, the evidence in this case is unequivocal.  The Veteran has a health-plan contract as defined by the statute.  He has not disputed this fact.  This coverage is a legal bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  Accordingly, the Board has no discretion but to deny the Veteran's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, the Board has considered the applicability of the VA's duties to notify and assist as set forth in the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013).  However, those provisions have no bearing where, as here, the facts undisputably show that the Veteran's claim for reimbursement of payment of medical expenses is barred by applicable statutory and regulatory provisions.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.







(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to reimbursement for payment of private medical expenses incurred on March 12, 2011, is denied.



____________________________________________
E. Woodward Deutsch
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


